59 F.3d 165NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael C. ANTONELLI, Petitioner--Appellant,v.EDWARD F. REILLEY, Chairman, United States ParoleCommission, Respondent--Appellee.
No. 95-6378.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 27, 1995.

Michael C. Antonelli, Appellant Pro Se.
D.Md.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his mandamus petition in which he requested the district court to order his release from custody because parole commission officials failed to comply with parole regulations, and denying reconsideration of this order.  We have reviewed the record and the district court's opinions and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Antonelli v. Reilley, No. CA-94-2572 (D. Md. Sept. 30, 1994 and Feb. 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED